Mr. Justice Dibell delivered the opinion of the court. Abstract of the Decision. Injunction, § 62*—when co-owner of dam restrained from making repairs. An injunction to restrain one joint owner of a dam from making repairs at the expense of his co-owners, held properly denied, where the dam was acquired by several persons by conveyances permitting any one of them, on notice to the others, to make repairs and to charge the others with their proportion of the expense, especially when the evidence did not show but that the repairs would place the structure in a safe, serviceable condition.